                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:18-cr-00099-MOC-DCK

                                               )
 UNITED STATES OF AMERICA,                     )
                                               )
                                               )
 Vs.                                           )           ORDER OF CONTINUANCE
                                               )       (Additional Time to Prepare Required)
 GARLIN RAYMOND FARRIS,                        )
                                               )
                 Defendant.                    )
                                               )


       THIS MATTER is before the Court on defendant’s Motion to Strike or, in the alternative,

Motion to Continue. Having considered defendant’s motion and reviewed the pleadings, the Court

enters the following Order.



                                            ORDER

       IT IS, THEREFORE, ORDERED that defendant’s Motion to Strike (#52) is DENIED

without prejudice, the Motion to Continue (#52) is GRANTED, this matter is continued to the

next criminal term, and the Court finds the delay caused by such continuance shall be excluded in

accordance with 18 U.S.C. § 3161(h)(7)(B)(iv), as failure to grant such a continuance would deny

counsel for the defendant the reasonable time necessary for effective preparation, taking into

account the exercise of due diligence. Further, the ends of justice served by granting such

continuance outweigh the best interests of the public and the defendant in a speedy trial.

Specifically, defendant and counsel have shown a need for additional time to review newly

produced discovery, seek their own expert (responsive to a recently designated government

expert), and review such discovery for potential Brady material.

                                                   1
                       This matter is continued to the March 2019 term, and the time is excluded. The time for

               filing pretrial motions is further ENLARGED by 60 days from entry of this Order.



Signed: January 25, 2019




                                                              2
